DETAILED ACTION

The present application is being examined under the pre-AIA  first to invent provisions. 
Applicants’ amendments to the claims and arguments filed on October 4, 2021 have been received and entered. Claims 13, 30, 32 have been amended, while claims 1-2, 5, 8-9, 11-12, 16, 18-22, 24-27 and 44 have been canceled.
This is a non-Final office action.
 Claims 3-4, 6-7, 10, 13-15, 17, 23, 28-42 and 43 are pending and under consideration. 

Priority
It is noted that instant application is a continuation of application no. 14137902, filed on 12/20/2013, now US Patent no 9434782, which is continuation of US application no 13/740,727 filed on 01/14/2013, which is a Divisional of 13/310,431, dated 12/02/2011, which is a CIP of PCT/GB2010/051122, dated 07/07/2010 is a CIP of PCT/GB2011/050019 01/07/2011 and claims benefit of 61/355,666, dated 06/17/2010, which claims benefit of 61/223,960 07/08/2009 that claims benefit from foreign application nos. 0911846.4  and 0913102 filed on  07/08/2009  and 07/28/2009 respectively in United Kingdom.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 10/04/2021, 10/29/2021 and 02/02/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner. 

New-Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


s 30-31, 3-4, 6-7, 13,  17 and 29  are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Murphy et al (USP 8,791,323, filed on 11/09/2006, effective filing date 08/29/2002 or 6596541),  Stevens et al (Pharma Focus Asia, 2008, 8, 72-74), Aguilera et al (EMBO 4(13B): 3689-3693, 1985)  and Tanamachi et al (WO2007/117410)  and Lambert et al ((Mice: A Jackson Laboratory Resource Manual, 2007, 1-25, IDS). 
Claim interpretation: Claims are directed to a single method step comprising (i) isolating an antibody or an antigen binding fragment and/or nucleic acid comprising said nucleic acid encoding said human immunoglobulin heavy chain variable region from  an isolated cell, wherein the cell (i) comprises said antibody  and/or said  nucleic acid encoding said human IgH chain variable region, wherein said  nucleic acid encoding said human IgH chain variable region, is of a transgenic mouse administered with selected antigen. The subsequent 'wherein' clauses are considered product-by-process limitations, whereby, as discussed above, the recitation of a process limitation in the claims, directed to the recited transgenic mouse whose genome comprises a human/mouse chimeric immunoglobulin  heavy chain locus, from which the antigen specific antibody or antigen binding fragment thereof, comprising a human IgH chain variable region is in the generically recited host cell, is not viewed as positively limiting the instantly claimed thus-obtained antigen-specific IgH antibody comprising a human IgH chain variable region and a human IgH chain constant region, nor the thus-obtained antigen-specific IgH antibody fragment comprising a human IgH chain variable region, nor the thus-isolated nucleic acid encoding the human IgH variable region. It is emphasize that absent a showing that the process of making recited in claims imparts a novel or unexpected property to the claimed product, as it is assumed that equivalent products,  thus-obtained nucleic acid and/or thus-obtained antigen specific antibodies and/or thus obtained antigen binding fragments thereof, comprising a human immunoglobulin heavy (IgH) chain comprising a human IgH chain variable region, are obtainable by different process.
There is no specific rearranged sequence for the IgH chain variable region claimed, therefore, to the extent, prior art cells teach the isolating the antibody and/or nucleic acid encoding human IgH from a cell comprising nucleic acid encoding human IgH chain variable region comprising at least one Vs, Ds and Js that is structurally similar to one claimed in the instant case, it is applicable to the rejection. The claim as such require one step of isolating said antibody or nucleic acid encoding human IgH from a cell, wherein the cell comprises a nucleic 
Furthermore, it is noted that the wherein clauses simply state a characterization or conclusion of the human-mouse chimeric antibodies produced during normal B cell development in the mouse. Therefore, the "wherein" clause is not considered to further limit the method defined by the claim and has not been given weight in construing the claims. 
With respect to claims 30, 3-4, Murphy teaches a method of producing a human antibody, comprising ... (f) growing the cell under conditions such that the cell expresses a human antibody having the human heavy and light chain variable regions of the hybrid antibody of step ( d) and human heavy and light chain constant regions of step (e) (claim 2) wherein said IgH chain variable region is of a transgenic mouse contacted with an antigen. It is further disclosed that  said mouse comprises genome comprising human heavy chain immunoglobulin V, D, and J gene segments, wherein the human heavy chain V, D, and J gene segments  replace mouse endogenous heavy chain immunoglobulin variable region gene segments at the endogenous mouse heavy chain immunoglobulin variable region gene segment loci and the human heavy chain V, D, and J gene segments  are linked to the endogenous mouse heavy immunoglobulin constant region gene loci to form hybrid heavy chain locus, wherein the human heavy chain V, D, and J gene segments are present in the germline of the mouse, whereby the hybrid heavy chain locus rearrange during B-cell development such that the mouse produces a serum  containing a hybrid antibody comprising human heavy immunoglobulin variable regions and heavy  chain immunoglobulin constant regions in response to antigenic stimulation, wherein the heavy and light chain immunoglobulin constant regions are endogenous mouse heavy and  light chain constant regions (see claim 2 and col. 7, lines 45-57). With respect to limitation of mouse capable of breeding with another same mouse, it is noted that Murphy states that the final steps in producing the preferred mouse are “performing the equivalent variable region substitutions on the lambda and kappa light chain loci and breeding all three hybrid loci to homozygosity together in the same mouse (col. 24, lines 1-16). Murphy also discloses that [a]n additional 
 Regarding claims 4, 17, 31, Murphy et al teach a method of making a human antibody comprising: a) exposing the mouse described above to antigenic stimulation, such that the mouse produces an antibody against the antigen; b) isolating the DNA encoding the variable regions of the heavy of the antibody; c) operably linking the DNA encoding the variable regions of (b) to DNA encoding the human heavy chain constant regions in a cell capable of expressing active antibodies; d) growing the cell under such conditions as to express the human antibody (limitation of claim 17); and e) recovering the antibody. In another preferred embodiment, the cell described above is a CHO cell (see col. 7, lines 45-60) (limitation of claim 31). It is further disclosed that the method of the DNA of step (b) described above is isolated from a hybridoma created from the spleen of the mouse exposed to antigenic stimulation in step (a) described above (see claim 2 and col. 7, lines 45-56). It is further disclosed that the transgenic mouse has a genome comprising entirely human heavy chain variable region loci operably linked to entirely endogenous mouse constant region (col. 7, lies 13-15) (limitation of claim 4). It is further noted that because there is a direct substitution of the human V-D-J/V-J regions for the equivalent regions of the mouse loci all of the sequences necessary for proper transcription, recombination, and/or class switching will remain intact. For example, the murine immuno-globulin heavy chain intronic enhancer, Em, has been shown to be critical for V-D-J recombination as well as heavy chain gene expression during the early stages of B cell development (see col. 20, lines 49-56) (limitation of claim 6-7).
It is noted that Murphy teaches that the mouse heavy chain variable region locus is replaced, in whole or in part, with a human heavy chain variable gene locus in an embryonic stem cell  (see col. 6, lines 63-65) (limitation of claim 29)..This is further evidenced by the 

    PNG
    media_image1.png
    349
    514
    media_image1.png
    Greyscale

Murphy discloses that the production of antibodies to various antigens in mouse initially provided great promise for the large-scale production of antibodies that could be used as human therapeutics (see col. 19, lines 38-40). It is further disclosed that the fully-human antibodies are made by replacing the mouse constant regions with the desired human counterparts. This approach will give rise to therapeutic antibodies much more efficiently than previous methods, e.g. the "humanization" of mouse monoclonal antibodies or the generation of fully human antibodies in HUMAB™ mice (see col. 20, lines 27-32). It is further supported by Stevens who reported that the technology creates a broad pipeline of antibody therapeutics to a variety of targets. REGN88, directed against human interleukin 6 (IL6) receptor, is Regeneron’s first fully-human antibody in clinical trials for the treatment of rheumatoid arthritis (see page 74). Stevens teaches that the antibodies produced by mice possess mouse constant regions, … have developed high-throughput methods for the joining of desired variable regions to human constant regions of any type, and the subsequent insertion into mammalian production lines to create fully-human antibodies (see page 74). 
However, Murphy differ from claimed invention by not explicitly disclosing aid homozygous chimeric IgH locus comprises in 5' to 3' transcriptional orientation: (i) do not teach 
Aguilera teaches that Ig heavy/light chain enhancer in the intron separating the JH region and the Cμ exons in mice (p. 3689, col. I). It is further disclosed that that the identified enhancer is typically about 1 kb or less from the 3' J gene segment (see 1 kb scale bar, figure 1A).  

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

However, combination of references does not teach chimeric JC intron of human DNA and truncated mouse JC intron.
Tanamachi discloses the concept of mouse/human chimeric DNA junction. It is noted that the human/mouse chimeric DNA junction of Tanamachi et al. contains a -400 bp human DNA downstream and contiguous with the 3' end of human JH6 and the entire mouse J/C intron, generating a J/C intron (see figure 1) (limitation of claims 13 sand 30). It is apparent that the human/mouse chimeric DNA junction of Tanamachi et al. contains a 456 bp human DNA downstream and contiguous with the 3’ end of human JH6 and the entire mouse J/C intron (see figure 1) (limitation of claim 13). Tanamachi further discloses ligating the.,. fragment, containing the mouse J-mu enhancer, mouse mu switch region and all of the mouse mu coding regions.,. into [a restriction] site 3' of the human VDJ region (see page 5, lines 24-30, 27, lines 31 to page 28, line 1) (limitation of claims 1).
Tanamachi explicitly describe transgenes which include the host murine constant region of the locus are advantageous because the expression of human Ig variable regions linked to host animal constant regions is thought to allow for improved trafficking and development of B cells and antibodies in vivo (see figure 2page 17, lines 2-32). The kappa light chain construct described in Tanamachi comprises, in 5' to 3' direction: a plurality of human VK regions, a plurality of human JK segments, a JK enhancer from a mouse host, and a CK coding region from a mouse host (see page 6, paragraph 2). Tanamachi continue to teach in a preferred embodiment gamma constant region such that chimeric antibodies comprising human V regions and mouse constant regions (see page 5, lines 24-30). Tanamachi disclose that the mouse of the invention comprises, in 5' to 3' direction, a plurality of human Vh regions, a plurality of human D segments, a plurality of human Jh segments, a mouse J-mu enhancer, a mouse mu switch region and a mouse constant region, wherein the transgene construct, when integrated into a mouse genome, undergoes trans-switching with an endogenous mouse constant region such that chimeric antibodies comprising human V regions and mouse constant regions of IgM and IgG isotype are produced in the mouse as required by the claims (see page 11, lines 4-10). 
Therefore, it would have been prima facie obvious for a person of ordinary skill to combine the teachings of prior art to modify the mouse of Murphy by substituting the human IgH 3 '-end J region and moue JC intron cloning junction with a human IgH 3 '- J region gene segment and mouse J/C intron cloning junction of Tanamachi et al, to produce human/mouse chimeric J/C intron, with a reasonable expectation of success, and such would be obvious modification to generate chimeric J/C intron so as to join human IgH VDJ region gene segments to a mouse J/C intron comprising the mouse enhancer, and mouse IgH constant region gene segments as evident from the teaching of Tanamachi to use said mouse to produce antigen specific antibody or antigen binding fragment thereof and/or isolating nucleic acid encoding human IgH, with a reasonable expectation of success, at the time of the instant invention, as instantly claimed. Said modification amounting to combining prior art elements according to known methods to yield predictable results. It is relevant to note that because the inserted human IgH variable region gene segments are in a position previously occupied by the mouse variable region sequences one of ordinary skill in the art would conclude that prior art of Murphy encompasses inactivation of mouse endogenous IgH variable region DNA such that only human IgH variable domains expressed from the immunoglobulin locus. Absent of any specific length of truncation of mouse JC intron, the limitation of chimeric J/C intron broadly comprise few nucleotides of human J/C intron origin and remaining from mouse JC intron. Those of ordinary skill in the art immediately recognize that the initial 12 nucleotide portion of the mouse and .

Claims 30, 10, 15, 23, 28 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over  Murphy et al (USP 8,791,323, filed on 11/09/2006, effective filing date 08/29/2002 or 6596541),  Stevens et al (Pharma Focus Asia, 2008, 8, 72-74), Aguilera et al (EMBO 4(13B): 3689-3693, 1985, art of record) and Tanamachi et al (WO2007/117410)  and Lambert et al ((Mice: A Jackson Laboratory Resource Manual, 2007, 1-25, IDS) as applied above and further in view of Adams (Genomics. 2005 December; 86 (6):753-8, art of record), .
The teaching of Murphy, Stevens, Aguilera, Tanamachi have been described above and relied in same manner here. While combination of reference teach a method of using a transgenic mouse whose genome comprises homozygous  immunoglobulin heavy chain (IgH)  locus comprising unrearranged human IgH variable region gene segments positioned at an endogenous IgH locus upstream of a constant (C) region ,  wherein said transgenic IgH locus of said mouse is functional to undergo VDJ joining, wherein upon challenge of said mouse with an antigen to isolate cells comprising nucleic acid encoding human heavy chain variable region  to produce antibody or nucleic acid encoding said heavy chain variable region,  however, differ from claimed invention by not explicitly disclosing targeted insertion of large DNA in mouse and wherein said mouse enhancer comprises mouse 129 DNA. 
Prior to instant invention, maintaining the performance of the ES cell clones through multiple rounds of manipulation without the need to test the germ line potential of the ES cell line from C57BL/6N and 129 strain embryonic stem cells for mouse genetic resources were available for use. Adams et al reported that gene-targeting experiments in mice are routinely performed in 129Sv-derived embryonic stem (ES) ceil lines, which are generallyconsidered to be more reliable at colonizing the germ line than ES cells derived from' other strains. It is disclosed that the efficiency of recombination is affected by many factors, including the isogenicity and the length of homologous sequence of the targeting vector and the location of the target locus. Adams et al teaches double-end sequencing and mapping of 84,507 bacterial artificial chromosomes (BACs) generated from AB2.2 ES cell DNA (that have aligned these BACs against the mouse genome and displayed them on the Ensembl genome browser. Adams explicitly discloses that these BAC resources can be used for the rapid construction of targeting vectors via recombining. Furthermore, Adams show that targeting vectors containing DNA recombineered from this BAC library can be used to target genes efficiently in several 129-derived ES cell lines (See abstract). Therefore, insertion of human VDJ region at the claimed location, that is between the non-human mammal constant region and the last, 3',non-human mammal J region, would have been obvious to a skilled person. The chimeric JC intron disclosed in Murphy would implicitly comprise a truncated human JC intron and a truncated mouse JC intron as evident from Retter (figure 1, NCBI accession no AJ851868) and Ravectch (see figure 
Therefore, it would have been prima facie obvious for a person of ordinary skill to combine the teachings of Murphy, Aguilera,  Tanamachi, and Adams to modify the method of using the  transgenic homozygous mouse of Murphy whose genome comprises unrearranged human IgH variable region gene segments positioned at an endogenous IgH locus upstream of a endogenous mouse constant (C) region using a mouse strain such as sv129 as suggested by Adams, as instantly claimed, with a reasonable expectation of success, at the time of the instant invention. Said modification amounting to combining prior art elements according to known methods to yield predictable results. One of ordinary skill in the art would be motivated to do so because prior art taught ES cell clone from sv129 mouse could tolerate multiple, sequential genetic manipulation and maintain its ability to colonize the germline. Absent of any specific length of truncation of mouse JC intron, the limitation of chimeric J/C intron broadly comprise few nucleotides of human J/C intron origin and remaining from mouse JC intron. Those of ordinary skill in the art immediately recognize that the first 12 nucleotide portion of the mouse and human J/C intron sequences is identical as evident from the human and mouse sequence disclosed in Retter and Ravetch. Therefore, the genome of the mouse disclosed in Murphy could be interpreted as chimeric JC intron comprising 12 nucleotide of human JC intron and remaining JC intron comprising truncated mouse JC intron (lacking first 12 nucleotide of intron). A person of ordinary skill in the art reviewing the teaching of Murphy and Tanamachi would have concluded that so long as the junction does not interrupt functional intron sequences (e.g., splice sites or regulatory elements, such as the enhancer), the choice of where to place the chimeric junction within the intron is again only a matter of convenience. It would have been further obvious to one of ordinary skill in the art reviewing the teaching of prior art to place chimeric junction anywhere within the intron as long as the junction does not disrupt the regulatory sequence.  One of skill in the art would have been expected to have a reasonable expectation of success in producing transgenic mouse as claimed using site specific insertion of human Ig locus KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness See the recent Board decision Ex parte Smith, --USPQ2d--, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (available at http: www. uspto.gov/web/offices/dcom/bpai/prec/fd071925.pdf).

Claims 30, 14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Murphy et al (USP 8,791,323, filed on 11/09/2006, effective filing date 08/29/2002 or 6596541),  Stevens et al (Pharma Focus Asia, 2008, 8, 72-74), Aguilera et al (EMBO 4(13B): 3689-3693, 1985, art of record) and Tanamachi et al (WO2007/117410)  and Lambert et al ((Mice: A Jackson Laboratory Resource Manual, 2007, 1-25, IDS)  as applied above for claim 30, and further in view of Houtzager  et al (USPGPUB 20100069614, dated 03/18/2010,filed on 06/29/2009) .
The teaching of Murphy, Stevens, Aguilera, Tanamachi and Lambert have been described above and relied in same manner here. While combination of reference teach a method of using a transgenic mouse whose genome comprises homozygous  immunoglobulin heavy chain (IgH)  locus comprising unrearranged human IgH variable region gene segments positioned at an endogenous IgH locus upstream of a constant (C) region ,  wherein said transgenic IgH locus of said mouse is functional to undergo VDJ joining, wherein upon challenge of said mouse with an antigen to isolate cells comprising nucleic acid encoding human heavy chain variable region  to produce antibody or nucleic acid encoding said heavy chain variable region , but differ from claimed invention by not explicitly disclosing said antigen is comprised by a vaccine.  
However, prior to instant invention, Houtzager et al teach primary and booster immunization of mice using standard protocols (example 17). In order to assess its impact on VH repertoire size, diversity of VH family usage and V(D)J recombination after immunization, the 
Therefore, it would have been prima facie obvious for a person of ordinary skill seeking to assess impact on VH repertoire size, diversity of VH family usage and V(D)J recombination after immunization to combine the teachings of combination of references to immunize the mouse of Murphy, Stevens with a vaccine of Houtzager et al, with a reasonable expectation of success, to isolate cells from said mouse to assess impact on VH repertoire size, diversity of VH family usage,  at the time of the instant invention. Said modification amounting to combining prior art elements according to known methods to yield predictable results.  One of ordinary skill in the art would be motivated to do so because prior art of Houtzager explicitly reported use of vaccine to assess impact on VH repertoire size, diversity of VH family usage following immunization.  One of skill in the art would have been expected to have a reasonable expectation of success because prior art successfully reported immunizing the transgenic mouse with a vaccine to assess impact on VH repertoire size, diversity of VH family. It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness See the recent Board decision Ex parte Smith, --USPQ2d--, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (available at http: www. uspto.gov/web/offices/dcom/bpai/prec/fd071925.pdf).

Response to arguments
To the extent that Applicants’ arguments that were previously presented are pertinent to the new rejections, they are addressed as follows:
 Applicants disagree with the rejection arguing Applicant notes that the Murphy disclosure provides no such basis for such a wide extrapolation. In fact, Murphy teaches a transgenic mouse comprising a chimeric JC intron in which the entire mouse JC intron DNA is present, as is the remaining endogenous mouse IgH DNA with the exception of mouse IgH VH gene region gene segments replaced by human VH gene segments. Applicant in part rely on van Dijk’s declaration to assert that the art-accepted understanding was that regulation of antibody production was complex and involved not only rearrangement of unrearranged heavy chain V, D and J gene segments, but other complex gene regulation. It was understood that the structure of the endogenous IgH locus included unrearranged V, D and J gene segments and constant region 
In the instant case, it is relevant to note that claim 30 recite as single method step of isolating an antibody or antigen binding fragment thereof and/or nucleic acid comprising said nucleic acid encoding said human immunoglobulin heavy chain variable region from a cell, wherein the cell comprises a nucleic acid encoding a human IgH chain variable region isolated from a transgenic mouse. As stated supra, the subsequent 'wherein' clauses are interpreted as product-by-process limitations. It is emphasized that the recitation of use of a product (isolated nucleic acid or antibody) produced by a process directed to the use of recited transgenic mouse whose genome comprises a human/mouse chimeric  immunoglobulin heavy chain locus, from which the antigen specific antibody or antigen binding fragment thereof, comprising a human IgH chain variable region is expressed from the generically recited host cell, is not interpreted as positively limiting the instantly claimed thus-obtained antigen-specific IgH antibody comprising a human IgH chain variable region and a human IgH chain constant region, nor the thus-obtained antigen-specific IgH antibody fragment comprising a human IgH chain variable region, nor the thus-isolated nucleic acid encoding the human IgH variable region from which the antigen-specific antibody, or antigen-binding fragment thereof, comprising the human IgH chain variable region. There is no evidence on record showing that the process of making recited in claims imparts a novel or unexpected property to the claimed product, as it is assumed that equivalent products, thus-obtained nucleic acid and/or thus-obtained antigen specific antibodies and/or thus 
In response to applicant’s argument pertaining to Van Dijik’s declaration, requirement (by Murphy) to use/retain the endogenous mouse mu enhancer region, as disclosed by Murphy et al, "shown to be critical for V-D-J recombination". However, those of ordinary skill in the art had long-recognized that the endogenous mouse mu enhancer was significantly downstream (3 ') to the start of the J/C intron (Tanamachi et al (Figure 1) and Aguilera et al (Figure 1).  it is noted that the instant recitation of a chimeric J/C intron comprising a truncated mouse JC intron read on mouse JC intron comprising presence of few nucleotide of human origin that may be identical to sequence of mouse origin. Absent of any specific truncation of mouse and/or human JC intron, the limitation of chimeric J/C intron broadly comprise few nucleotides of human J/C intron origin contagious with remaining (truncated) mouse JC intron. Those of ordinary skill in the art immediately recognize that the initial 12 nucleotide portion of the mouse and human J/C intron sequences are identical as evident from the human and mouse sequence disclosed in Retter and Ravetch. Therefore, the genome of the mouse disclosed in Murphy could be interpreted as chimeric JC intron comprising 12 nucleotide of human JC intron and remaining portion being truncated mouse JC intron (lacking first 12 nucleotide) meeting the limitation of the claims. Further, it is disclosed that the human and mouse JC intron sequence could be retrieved from NCBI Accession No. AJ851868 (located at positions 1416058-1416069) and NCBI Accession No. X97051 (located at positions 89823- 89834) respectively. One of ordinary skill in the art would conclude that the first 12 nucleotides of the mouse and human J/C intron sequences (i.e., immediately downstream of their respective 3' JH gene segments) are identical:

e.g., a Murphy mouse, it is practically impossible to determine whether the J/C intron is “chimeric” or “mouse” in this region (see page 63-64 of the DeFranco’s declaration filed as IDS on 6/11/2021, cited as evidence, without relying for rejection). 

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

In view of foregoing, it is apparent that the source of the nucleotides of a J/C intron were known, and in absence of any specific sequence requirement or any extent of truncation of mouse JC intron one of ordinary skill in the art would conclude that source of nucleotide would not have represented a significant difference particularly since the first 12 nucleotides have the identical sequence to human JC intron sequence. Applicant should note that the "mere existence of differences between the prior art and an invention does not establish the invention's nonobviousness." Dann v. Johnston, 425 U.S. 219, 230, 189 USPQ 257, 261 (1976). The gap between the prior art and the claimed invention may not be "so great as to render the [claim] nonobvious to one reasonably skilled in the art."  The instant specification fails to disclose an element of criticality for the presence of a chimeric J/C intron comprising a truncated human JC intronic DNA and a truncated mouse JC intron that lacks few nucleotides. Rather, both the instant transgenic mouse, and the transgenic mice of Murphy et al and Tanamachi et al comprise the endogenous mouse Eµ enhancer, which is an art-recognized element of criticality for proper expression of the human/mouse chimeric IgH antibody chain. In the instant case, neither specification nor the declaration provided objective evidence of criticality of specific length of nucleotide truncation of “mouse” or "human", as opposed to some nucleotide of “human” and remaining from "mouse origin". The declaration fails to provide evidence that small truncation of mouse JC intron such as those embraced by the first 12 nucleotide portion of the mouse and human J/C intron sequences that is identical is a critical feature of, necessarily and absolutely changes the structural and the resulting functional phenotype of the claimed mouse.
the claimed chimeric human/mouse IgH locus is where to clone the human IgH V gene segments, D gene segments, and J gene segments to be operably linked to the mouse JC intron comprising the mouse mu enhancer element and mouse IgH constant gene segments. One of ordinary skill in the art would have recognized the concept that a human/mouse chimeric J/C intron may be created so as to join human IgH V, D, and J region gene segments to a mouse J/C intron comprising the mouse J μ enhancer, mouse μ switch region, and mouse IgH constant region gene segments, whereby the mouse JC intron may be entirely present or truncated as in Tanamachi et al. One of ordinary skill in the art would motivated to simply substitute by which the human IgH V-D-J gene segments are cloned into the mouse JC intron. Further one of ordinary skill in the art would recognize that there are limited or finite options when creating a JC intron that would include the mouse JC intron will either be full-length or truncated in some manner as discussed supra so as to allow the ordinary artisan to introduce the human JH gene segments into the transgenic IgH locus. Absent evidence of any criticality of JC intron in resulting phenotype, an artisan recognizing only a finite number of predictable potential solutions, could have pursued any one of the known potential options, with a reasonable expectation of success in view of disclosure of Tanamachi. 
Therefore, in view of the fact patterns of the instant case, and the ground of rejection outlined by the examiner, applicants’ arguments are not compelling and do not overcome the rejection of record.
Examiner’s note: Should applicant amend the base claim to recite the step of immunizing them mouse of the invention with a selected antigen followed by isolation step, instant obviousness rejection may be overcome pending further consideration. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 4 recites the limitation “isolating said antibody from said isolated biological sample so as to provide said antibody" in claim 4, line 2. There is insufficient antecedent basis for this limitation in the claim. It is relevant to note that base claim 30 requires isolating an antibody or antigen binding fragment thereof, and/or nucleic acid comprising said nucleic acid encoding said human immunoglobulin heavy chain variable region from an isolated cell. Thus, base claim provides antecedent to the term “an isolated cell” and lacks antecedent basis for recitation of term “an isolated biological sample”. Appropriate correction is required. 

Maintained-Obviousness type-Double Patenting
Claims 3-4, 6-7, 10, 13-15, 17, 23, 28-42 and 43 remain rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 9447177 and further in view of Stevens et al (USP 7605237, dated 10/20/2009 for the reasons of record. Although the conflicting claims are not identical, they are not patentably distinct from each other because mouse claimed in the 177 are specifically used in the method claimed in the instant application. Further, it would be obvious to use the mouse of ‘177 using the method disclosed in the Stevens to produce antigen-specific antibody for the reasons of record.  
 Claims 3-4, 6-7, 10, 13-15, 17, 23, 28-42 and 43 remain provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 147-148,153,155,169, 225, 245, 282, 343-344, 346-352, 353-356 of copending Application No. 13310431 and further in view of Stevens et al (USP 7605237, dated 10/20/2009, filed on 10/02/2007). Although the conflicting claims are not identical, they are not patentably distinct from each other because mouse claimed in the 431 are specifically used in the method claimed in the instant application. Further, it would be obvious to use the mouse of ‘431 using the method disclosed in the Stevens to produce antigen-specific antibody.  This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.
. Claims 3-4, 6-7, 10, 13-15, 17, 23, 28-42 and 43 remain rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of US Patent no 9505827 (Application No. 13740727) and further in view of Stevens et al (USP 7605237, dated 10/20/2009, filed on 10/02/2007) for the reasons of record.  Although the conflicting claims are not identical, they are not patentably distinct from each other because mouse claimed in the ‘827 are specifically used in the method claimed in the instant application. Further, it would be obvious to use the mouse of ‘827 using the method disclosed in the Stevens to produce antigen-specific antibody.  
Claims 3-4, 6-7, 10, 13-15, 17, 23, 28-42 and 43 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-16 of US Patent no 10165763. Although the claims at issue are not identical, they are not patentably distinct from each other. '763 claims a transgenic mouse whose genome comprises a human/mouse chimeric immunoglobulin heavy chain locus comprising that is used in the method claimed in the instant application. 
Claims 3-4, 6-7, 10, 13-15, 17, 23, 28-42 and 43  are348provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-17 of copending Application No. 15383101.
Claims 3-4, 6-7, 10, 13-15, 17, 23, 28-42 and 43 remain rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of US Patent no 9434782 (Application No. 14137902) for the reasons of record.   
Claims 3-4, 6-7, 10, 13-15, 17, 23, 28-42 and 43 remain provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 2-12, 14-27 of copending Application No. 14040405 and further in view of Stevens et al (USP 7605237, dated 10/20/2009, filed on 10/02/2007).  Although the conflicting claims are not identical, they are not patentably distinct from each other because mouse claimed in the 405 are specifically used in the method claimed in the instant application. Further, it would be obvious to use the mouse of ‘405 using the method disclosed in the Stevens to produce antigen-specific antibody.  This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.
Claims 13-18, 23-26, 30-54 and 55 remain provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 2, 6, 13-19, 22-29 of copending Application No. 14040427 for the reasons of record.
.
Claims 3-4, 6-7, 10, 13-15, 17, 23, 28-42 and 43 remain provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 2-9, 13-14, 16-22 of copending Application No. 14056700 and further in view of Stevens et al (USP 7605237, dated 10/20/2009, filed on 10/02/2007).  Although the conflicting claims are not identical, they are not patentably distinct from each other because mouse claimed in the ‘700 are specifically used in the method claimed in the instant application. Further, it would be obvious to use the mouse of ‘700 using the method disclosed in the Stevens to produce antigen-specific antibody.  This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.
Claims 3-4, 6-7, 10, 13-15, 17, 23, 28-42 and 43 remain provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 2-23, 26-28, 32-48 of copending Application No.  14056707 for the reasons of record.
Claims 3-4, 6-7, 10, 13-15, 17, 23, 28-42 and 43 remain provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-2, 4, 6, 8-12, 14, 18 of copending Application No. 14080630 and further in view of Murphy slides (2009, Welcome group presentation, 1-54) for the reasons of record. 
Claims 3-4, 6-7, 10, 13-15, 17, 23, 28-42 and 43 remain provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-16, 18-20, 23-25, 29-125 and 126 of copending Application No. 14818162 for the reasons of record. 
Claims 3-4, 6-7, 10, 13-15, 17, 23, 28-42 and 43 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-24, 27-29, 40, 42-45, 57-61, and 63of copending Application No. 15016211.  Although the conflicting claims are not identical, they are not patentably distinct from each other because method claims of instant applicant specifically use the transgenic mouse whose genome comprises a chimeric immuno-globulin (Ig) locus as claimed in ‘211. 
Claims 3-4, 6-7, 10, 13-15, 17, 23, 28-42 and 43  are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-17 of 
Claims 3-4, 6-7, 10, 13-15, 17, 23, 28-42 and 43  are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-26 of copending Application No. 15385372. Although the conflicting claims are not identical, they are not patentably distinct from each other because method claims of instant applicant specifically use the transgenic mouse whose genome comprises a chimeric immuno-globulin (Ig) locus as claimed in ‘372. 
Claims 1-5, 7, 10-16 and 17 3-4, 6-7, 10, 13-15, 17, 23, 28-42 and 43 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 28-29 of copending Application No. 15214963.
Claims 3-4, 6-7, 10, 13-15, 17, 23, 28-42 and 43 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-26 of copending Application No. 15385348.
Claims 3-4, 6-7, 10, 13-15, 17, 23, 28-42 and 43 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-26 of copending Application No. 15232122.  
Claims 3-4, 6-7, 10, 13-15, 17, 23, 28-42 and 43 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-21 of copending Application No. 15251969. Although the conflicting claims are not identical, they are not patentably distinct from each other because method claims of instant applicant specifically use the transgenic mouse whose genome comprises a chimeric immuno-globulin (Ig) locus as claimed in ‘969. 
Claims 3-4, 6-7, 10, 13-15, 17, 23, 28-42 and 43 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-17 of copending Application No. 15383353.  Although the conflicting claims are not identical, they are not patentably distinct from each other because method claims of instant applicant specifically use the transgenic mouse whose genome comprises a chimeric immuno-globulin (Ig) locus as claimed in ‘353. 

Claims 3-4, 6-7, 10, 13-15, 17, 23, 28-42 and 43 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-19, 21-22, 24-25 of USP 10064398. Although the conflicting claims are not identical, they are not patentably distinct from each other because method claims of instant applicant specifically use the transgenic mouse whose genome comprises a chimeric immuno-globulin (Ig) locus as claimed in ‘398. 
Claims 3-4, 6-7, 10, 13-15, 17, 23, 28-42 and 43 remain provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-6, 9-11, 15-17, 20-28 of copending Application No. 14516461 for the reasons of record. 
Claims 3-4, 6-7, 10, 13-15, 17, 23, 28-42 and 43 remain rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 9504236 and further in view of Stevens et al (USP 7605237, dated 10/20/2009, filed on 10/02/2007).  Although the conflicting claims are not identical, they are not patentably distinct from each other because mouse claimed in the ‘236 are specifically used in the method claimed in the instant application. Further, it would be obvious to use the mouse of ‘236 using the method disclosed in the Stevens to produce antigen-specific antibody.
Response to arguments
While Applicant has requested that the rejection be held in abeyance until allowable subject matter can be identified, a request of abeyance does not overcome or address an issue of obvious double patenting between claims in the instant case and US Patent and US Patent application. Thus, the rejections are maintained.

Conclusion
No claims allowed. 
Neuberger et al (1983, EMBO J. 2:1373-1378) teach intron between JH gene segments and constant region genes (the J-C intron) contains a transcriptional enhancer.
Bradley et al (US Patent 6461818, dated 10/8/2002), Bruggemann et al (US Patent no 7932431, dated 04/26/2011), Green et al (Nature Genetics, 1994, vol. 7, pages 13-21), Pettersson et at., (Nature, 1990, 165-168) and Mills et al (Journal of Experimental Medicine, 1997, 845-858).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANOOP K. SINGH whose telephone number is (571)272-3306. The examiner can normally be reached Monday-Friday, 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on (571)272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANOOP K SINGH/            Primary Examiner, Art Unit 1632